Case 1:20-cv-01590-RPK-RLM Document 27 Filed 04/03/20 Page 1 of 2 PageID #: 453
                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    April 3, 2020


 By ECF


 Honorable Rachel P. Kovner
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:    Chunn et al. v. Warden Derek Edge, Civil Action No. 20-cv-1590 (Kovner, J.)

 Dear Judge Kovner:

         This Office represents Respondent Warden Derek Edge in the above-referenced matter.
 Pursuant to the Court’s April 2, 2020 Order (ECF No. 23), the parties engaged in good-faith
 settlement discussions on April 2nd and 3rd before Magistrate Judge Mann, with no further
 settlement conferences currently scheduled. Respondent now respectfully provides the Court
 with a status update.

        The four petitioners in this action have separately petitioned the Warden of the
 Metropolitan Detention Center for release under either 18 U.S.C. § 3582(c)(1)(A) or other
 mechanisms that countenance early release of prisoners. Petitioners sought to compel the
 Warden to reach a decision regarding their requests by commencing these temporary restraining
 order proceedings.

        We write to respectfully inform the Court and the parties that the Warden has considered
 and made the decision to deny the requests of each of the four petitioners for a reduction in
 sentence. The MDC is in the process of notifying the inmates and their respective attorneys
 today of the decision.
Case 1:20-cv-01590-RPK-RLM Document 27 Filed 04/03/20 Page 2 of 2 PageID #: 454



       Respondent thanks the Court for its consideration of this matter.

                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                            By:     s/ James R. Cho
                                                    JAMES R. CHO
                                                    Assistant U.S. Attorney
                                                    (718) 254-6519
                                                    james.cho@usdoj.gov

 cc:   The Honorable Roanne L. Mann, U.S. Magistrate Judge
       All Counsel of Record (by ECF)




                                                2
